         Case 1:16-cv-01760-VSB Document 13 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE UNITED STATES OF AMERICA and the                                                   12/18/2020
STATE OF NEW YORK ex rel. J. DOE,

                      Plaintiffs,

              v.

A.R.E.B.A.-CASRIEL, INC. D/B/A                                    16 Civ. 1760 (VSB)
ADDICTION CARE INTERVENTIONS
CHEMICAL DEPENDENCY TREATMENT
CENTERS and STEVEN YOHAY,


                      Defendants.



UNITED STATES OF AMERICA,

                      Plaintiff-Intervenor,

              v.

A.R.E.B.A.-CASRIEL, INC. D/B/A
ADDICTION CARE INTERVENTIONS
CHEMICAL DEPENDENCY TREATMENT
CENTERS and STEVEN YOHAY,

                      Defendants.




       WHEREAS, by notices dated December 14, 2020, the United States of America and the

State of New York partially intervened in the above-captioned qui tam action pursuant to the

False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (4), and the New York State False Claims Act,

State Fin. Law § 190, respectively.
              Case 1:16-cv-01760-VSB Document 13 Filed 12/17/20 Page 2 of 2




         IT IS HEREBY ORDERED that:

         1.       The seal shall be lifted as to this Order and any matter occurring in this action on

or subsequent to the date of this Order.

         2.       All documents submitted in this action before the date of this Order shall remain

under seal and shall not be made public, except to the extent the seal was partially lifted pursuant

to the Court’s prior Orders dated October 20, 2019, and December 3, 2020, and except as

provided for in Paragraph 3 below.

         3.       The seal shall be lifted as to the United States’ Notice of Election to Partially

Intervene; the United States’ Complaint-In-Intervention; the Stipulation and Order of Settlement

and Dismissal entered into by the United States, Defendant A.R.E.B.A.-CASRIEL, Inc. d/b/a

Addiction Care Interventions Chemical Dependency Treatment Centers (“ACI”), Defendant

Steven Yohay (“Yohay”) and the Relator; the Stipulation and Order of Settlement and Release

Between the United States and Relator; the Relator’s Complaint; the State of New York’s Notice

of Election to Partially Intervene; and the Settlement Agreement entered into by the State of New

York, Defendant ACI and Defendant Yohay.




SO ORDERED:




HONORABLE VERNON S. BRODERICK
UNITED STATES DISTRICT JUDGE


Dated:        December 17     , 2020




                                                    2
